 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   REBECCA LOU RYAN,                                  Case No. 1:19-cv-00973-SAB

10                   Plaintiff,                         ORDER WITHDRAWING MOTION FILED
                                                        MARCH 3, 2020
11          v.
                                                        (ECF Nos. 15, 17)
12   COMMISSIONER OF SOCIAL SECURITY,

13                   Defendant.

14

15          Rebecca Lou Ryan (“Plaintiff”) filed this action seeking judicial review of a final

16 decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her

17 application for disability benefits pursuant to the Social Security Act. To address an apparent

18 duplicate filing, on March 4, 2020, the Court ordered Plaintiff to either file a motion to withdraw

19 one of the motions for summary judgment or a notice of errata. (ECF No. 16.) On March 5,

20 2020, Plaintiff filed a motion to withdraw the March 3, 2020 filing. (ECF Nos. 15, 17.)

21          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for summary judgment

22 filed March 3, 2020 (ECF No. 15), is WITHDRAWN.

23
     IT IS SO ORDERED.
24

25 Dated:        March 6, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                    1
